Case 3:20-cv-00533-SPM Document 82 Filed 07/26/21 Page 1 of 12 Page ID #1166


                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ILLINOIS

 JOSHUA LEE HOSKINS,
 #R54570,

                        Plaintiff,

 v.                                         Case No. 20-cv-00533-SPM

 CHAD ADAMS, JEFFREY
 DENNISON, JOSEPH DUDEK,
 JAMES GROVES, GARRICK HALE,
 DANIEL HARRISS, CHARLES
 HECK, JUSTIN KULICH, LARUE
 LOVE, SETH MERACLE, STEVEN
 MUMBOWER, SCOTT PETITJEAN,
 CHARLES SWISHER, TREG
 VANDEKERKHOVE, AND CHAD
 WALL,

                        Defendants.

                      MEMORANDUM AND ORDER

MCGLYNN, District Judge:

      This matter is before the Court on Defendants’ motion for partial summary

judgment on the issue of exhaustion. Defendants argue that Plaintiff Joshua Lee

Hoskins failed to exhaust his administrative remedies prior to filing suit. (Docs. 54,

55). Hoskins opposes the motion. (Doc. 62). On July 8, 2021, the Court held an

evidentiary hearing and took the matter under advisement. Based on the reasons

delineated below, the Court grants in part and denies in part the partial motion for

summary judgment.

                                     BACKGROUND

      On June 5, 2020, plaintiff Joshua Lee Hoskins (“Hoskins”), an inmate of the

Illinois Department of Corrections (“IDOC”) who is currently incarcerated at Dixon

                                     Page 1 of 12
Case 3:20-cv-00533-SPM Document 82 Filed 07/26/21 Page 2 of 12 Page ID #1167


Correctional Center (“Dixon”), commenced this action by filing a Complaint pursuant

to 42 U.S.C. § 1983 (Doc. 1). Hoskins alleges that while incarcerated at Pinckneyville

Correctional Center (“Pinckneyville”), he was not provided with cleaning supplies

while in segregation, was retaliated against for filing grievances, was not given

redress or consideration by the counselors and was not moved after a fire in a

neighboring cell. (Doc. 1). On June 8, 2020, following preliminary review of the

Complaint pursuant to 28 U.S.C. § 1915A, the following claims remain:

      Count 1:     Eighth Amendment claims against Adams, Dennison,
                   Dudek, Groves, Hale, Harris, Heck, Kulich, Love, Meracle,
                   Mumbower, Petitjean, Swisher, Vandekerkhove, and Wall
                   for keeping Hoskins in unconstitutional conditions of
                   confinement, from June 5, 2019 until September 25, 2019,
                   and January 6, 2020 until February 6, 2020, in R5 house.

      Count 2:     First Amendment claim against Adams, Dennison, Dudek,
                   Groves, Hale, Harris, Heck, Kulich, Love, Meracle,
                   Mumbower, Petitjean, Swisher, Vandekerkhove, and Wall
                   for keeping Hoskins in unconstitutional conditions of
                   confinement in R5 house in retaliation for filing lawsuits
                   and grievances.

      Count 4:     Eighth Amendment claim against Dudek, Meracle, and
                   Kulich for failing to protect Hoskins from the fire set in the
                   neighboring cell on August 31, 2019. (Doc. 6).

      On February 22, 2021, defendants filed a partial motion for summary

judgment on the issue of exhaustion, along with supporting memorandum of law

(Docs. 54, 55). In the motion, defendants argue that Hopkins failed to exhaust his

administrative remedies by not properly completing the grievance process before

filing his lawsuit (Id.). Specifically, defendants claim Hoskins failed to exhaust any

grievances related to the allegations in this Complaint after September 3, 2019 (Doc.

55, p. 2) (emphasis added). Moreover, defendants argue that no grievances were


                                    Page 2 of 12
Case 3:20-cv-00533-SPM Document 82 Filed 07/26/21 Page 3 of 12 Page ID #1168


exhausted related to defendants Dudek, Meracle and Kulich for failing to protect him

following the fire in the neighboring cell on August 31, 2019 (Doc. 55, p. 2).

      Defendants do concede that Hopkins exhausted three (3) grievances dated

September 3, 2019 and one (1) grievance dated August 2, 2019 (Doc. 57). However,

these grievances only related to defendants Adams, Dudek, Groves, Hale, Kulich,

Love, Meracle, Mumbower, Petitjean, Swisher, Vandekherove, and Wall, and they

pertain to the uncleanliness of the cell, i.e., lack of cleaning supplies and other human

necessities needed, which Hoskins claims was in retaliation for filing previous

lawsuits and grievances (Doc. 55, p. 3).

      On March 1, 2021, Hoskins filed a response in opposition to the motion for

partial summary judgment (Doc. 62). Hopkins argued that he had a history of filing

his grievances properly and of exhausting his remedies properly (Id., ¶ 1), and further

asserted that he had an extensive history of filing grievances against defendants and

not receiving the responses nor the grievances back (Id., ¶ 2). Hoskins claimed that

the fact that only some of the grievances against some of the defendants were

exhausted does not make sense and proves that he had issues getting the grievances

processed (Id., ¶ 3). As such, Hoskins forwarded some grievances directly to the

Administrative Review Board (“ARB”), and requested they forward them to

Pinkneyville with getting his grievances addressed prior to filing his complaint by

forwarding them directly to the ARB without getting a counselor response, which he

claims refutes defendants argument and proves the ARB could have assisted him (Id.,

¶ 4). He claimed he requested assistance from the ARB by sending the grievances to

the ARB and requesting they be forwarded to the facility for a response to bypass


                                     Page 3 of 12
Case 3:20-cv-00533-SPM Document 82 Filed 07/26/21 Page 4 of 12 Page ID #1169


them getting lost or misplaced. (Id.). Hoskins further claims the ARB was on notice

of his issues because he forwarded them his grievances, which they returned to

Pinckneyville (Id.). Hoskins provided numerous documents with his response, which

he labelled as Exhibits A-G and 1-4 and AA1-3 (See Doc. 62).

      On June 9, 2021, Hoskins filed a second supplemental response in opposition

to motion for partial summary judgment and attached a copy of a court Order entered

by the Honorable Magistrate Judge Reona Daly in cause number 20-CV-00533-RJD

on 06/01/21 following a Pavey hearing in that case (Doc. 74). On July 6, 2021, Hopkins

filed another response (Doc. 78)

                                   LEGAL STANDARD

      Summary judgment is proper if the pleadings, discovery materials, disclosures,

and affidavits demonstrate no genuine issue of material fact such that [Defendants

are] entitled to judgment as a matter of law.” Wragg v. Village of Thornton, 604 F.3d

464, 467 (7th Cir. 2010). Lawsuits filed by inmates are governed by the provisions of

the Prison Litigation Reform Act (“PLRA”). 42 U.S.C. § 1997e(a). That statute states,

in pertinent part, that “no action shall be brought with respect to prison conditions

under section 1983 of this title, or any other Federal law, by a prisoner confined in

any jail, prison, or other correctional facility until such administrative remedies as

are available are exhausted.” Id. The Seventh Circuit requires strict adherence to the

PLRA’s exhaustion requirement. Dole v. Chandler, 438 F.3d 804, 809 (7th Cir. 2006)

(noting that “[t]his circuit has taken a strict compliance approach to exhaustion”).

Exhaustion must occur before the suit is filed. Ford v. Johnson, 362 F.3d 395, 398

(7th Cir. 2004). Moreover, “[t]o exhaust remedies, a prisoner must file complaints and


                                     Page 4 of 12
Case 3:20-cv-00533-SPM Document 82 Filed 07/26/21 Page 5 of 12 Page ID #1170


appeals in the place, and at the time, the prison administrative rules require.” Pozo

v. McCaughtry, 286 F.3d 1022, 1025 (7th Cir. 2005). Consequently, if a prisoner fails

to properly utilize a prison’s grievance process, “the prison administrative authority

can refuse to hear the case, and the prisoner’s claim can be indefinitely unexhausted.”

Dole, 438 F.3d at 809.

      Under Pavey, the Seventh Circuit held that “debatable factual issues relating

to the defense of failure to exhaust administrative remedies” are not required to be

decided by a jury but are to be determined by the judge. Pavey v. Conley, 544 F.3d

739, 740-41(7th Cir. 2008). Thus, where failure to exhaust administrative remedies

is raised as an affirmative defense, the Seventh Circuit set forth the following

recommendations:

      The sequence to be followed in a case in which exhaustion is contested
      is therefore as follows:

      (1) The district judge conducts a hearing on exhaustion and permits
      whatever discovery relating to exhaustion he deems appropriate.

      (2) If the judge determines that the prisoner did not exhaust his
      administrative remedies, the judge will then determine whether

             (a) the plaintiff has failed to exhaust his administrative remedies,
             and so he must go back and exhaust;

             (b) or, although he has no unexhausted administrative remedies,
             the failure to exhaust was innocent (as where prison officials
             prevent a prisoner from exhausting his remedies), and so he must
             be given another chance to exhaust (provided that there exist
             remedies that he will be permitted by the prison authorities to
             exhaust, so that he’s not just being given a runaround); or

             (c) the failure to exhaust was the prisoner’s fault, in which event
             the case is over.

      (3) If and when the judge determines that the prisoner has properly
      exhausted his administrative remedies, the case will proceed to pretrial

                                    Page 5 of 12
Case 3:20-cv-00533-SPM Document 82 Filed 07/26/21 Page 6 of 12 Page ID #1171


      discovery, and if necessary a trial, on the merits; and if there is a jury
      trial, the jury will make all necessary findings of fact without being
      bound by (or even informed of) any of the findings made by the district
      judge in determining that the prisoner had exhausted his
      administrative remedies. Id. at 742.

                                     ANALYSIS

      The Court has reviewed the voluminous documents attached to the various

briefs, including plaintiff’s cumulative counseling summary. On July 8, 2021,

pursuant to Pavey v. Conley, 544 F.3d 739 (7th Cir. 2008), this Court held an

evidentiary hearing on the issue of exhaustion. At the hearing, 3 employees from

Pinkneyville testified, as did Hoskins, who emphasized his position in the briefs, his

familiarity with the grievance process and his inability to exhaust his remedies for

various reasons.

                               Evidentiary Hearing

      1. Joshua Lee Hoskins

      Hoskins testified that he arrived at Pinckneyville on June 5, 2019 and was

familiar with the grievance procedure established by IDOC. He understood the

grievance must first be filed with the counselor, and if he is not happy with response,

he can appeal it to the second level. If he is not satisfied with that response, he can

send it to the ARB. Further, if inmate has an issue that the counsel cannot address,

the grievance goes directly to the second level. Hoskins claims he had one counselor

at Pinckneyville who was processing his grievances, but once he moved to other cell

houses, his grievances were not being processed. He agrees that any grievances after

September 2019 were not exhausted because they could not be since the counselor

was not processing them, so he sent them to ARB to get Pinckneyville to process.


                                    Page 6 of 12
Case 3:20-cv-00533-SPM Document 82 Filed 07/26/21 Page 7 of 12 Page ID #1172


        2. Chalene Hale

        Hale is one of two grievance counselors at Pinckneyville who has been with

IDOC for 22 years. Hale went through the grievance process and indicated that she

answers the grievances at the second level. Although Hale had never responded to

any of Hoskins grievances, she testified that she was not aware of anyone destroying

his grievances and noted that he filed grievances in time periods where he said he

could not when he was sending others directly to the ARB.

        3. Robert Samolinski

        Hoskins was transferred to Pinckneyville in June 2019 and was assigned to

counselor Robert Samolinski until September 17th. Samolinski was the counselor in

the R5 house. Hoskins claimed to have had no issues with Samolinski responding to

his grievances. Samolinski testified that he has been a counselor since 2014 and was

familiar with Hoskins as he filed 59 grievances between June and September 19,

2019.

        4. Jesse Reid

        Jesse Reid testified that he has been a counselor at Pinckneyville for

approximately three years and was familiar with Hoskins and the grievance process.

Reid was Hoskins counselor in January and February 2020. He responded to Hoskins’

grievances while he was his counselor, but did not know how many times. He testified

that he responded to every grievance he received.

                                      Grievances

        IDOC has an established process for handling grievances. As an inmate

confined within the Illinois Department of Corrections, Hoskins was required to


                                   Page 7 of 12
Case 3:20-cv-00533-SPM Document 82 Filed 07/26/21 Page 8 of 12 Page ID #1173


follow the regulations contained in the Illinois Department of Corrections’ Grievance

Procedures for Offenders (“grievance procedures”) to properly exhaust his claims. 20

ILL. ADMIN. CODE §504.800 et seq. The grievance procedures first require inmates to

file their grievance with the counselor within 60 days of the discovery of an incident.

20 ILL. ADMIN. CODE §504.810(a). The grievance form must:

      “contain factual details regarding each aspect of the offender’s
      complaint, including what happened, when, where, and the name of
      each person who is the subject of or who is otherwise involved in the
      complaint. This provision does not preclude an offender from filing a
      grievance when the names of individuals are not known, but the offender
      must include as much descriptive information about the individual as
      possible.” 20 ILL. ADMIN. CODE §504.810(c).

      Grievances that are unable to be resolved through routine channels are then

sent to the grievance officer. 20 ILL. ADMIN. CODE §504.820(a). The Grievance Officer

will review the grievance and provide a written response to the inmate. 20 ILL. ADMIN.

CODE §504.830(a). “The Grievance Officer shall consider the grievance and report his

or her findings and recommendations in writing to the Chief Administrative Officer

within two months after receipt of the grievance, when reasonably feasible under the

circumstances.” 20 ILL. ADMIN. CODE §504.830(e). “The Chief Administrative Officer

shall review the findings and recommendation and advise the offender of his or her

decision in writing.” Id.

      If the inmate is not satisfied with the Chief Administrative Officer’s response,

he or she can file an appeal with the Director through the Administrative Review

Board (“ARB”). The grievance procedures specifically state, “[i]f, after receiving the

response of the Chief Administrative Officer, the offender still believes that the

problem, complaint or grievance has not been resolved to his or her satisfaction, he


                                    Page 8 of 12
Case 3:20-cv-00533-SPM Document 82 Filed 07/26/21 Page 9 of 12 Page ID #1174


or she may appeal in writing to the Director. The appeal must be received by the

Administrative Review Board within 30 days after the date of the decision.” 20 ILL.

ADMIN. CODE §504.850(a). The inmate shall attach copies of the Grievance Officer’s

report and the Chief Administrative Officer’s decision to his appeal. Id. “The

Administrative Review Board shall submit to the Director a written report of its

findings and recommendations.” 20 ILL. ADMIN. CODE §504.850(d). “The Director shall

review the findings and recommendations of the Board and make a final

determination of the grievance within six months after receipt of the appealed

grievance, when reasonably feasible under the circumstances. The offender shall be

sent a copy of the Director’s decision.” 20 ILL. ADMIN. CODE §504.850(e).

      The grievance procedures do allow for an inmate to file an emergency

grievance. In order to file an emergency grievance, the inmate must forward the

grievance directly to the Chief Administrative Officer (“CAO”) who may “[determine]

that there is a substantial risk of imminent personal injury or other serious or

irreparable harm to the offender” and thus, the grievance should be handled on an

emergency basis. 20 ILL. ADMIN. CODE §504.840(a). If the CAO determines the

grievance should be handled on an emergency basis, then the CAO “shall expedite

processing of the grievance and respond to the offender” indicating to him what action

shall be taken. 20 ILL. ADMIN. CODE §504.840(b). If the CAO determines the

grievances “should not be handled on an emergency basis, the offender shall be

notified in writing that he or she may resubmit the grievance as non-emergent, in

accordance with the standard grievance process.” 20 ILL. ADMIN. CODE §504.840(c).

When an inmate appeals a grievance deemed by the CAO to be an emergency, “the


                                    Page 9 of 12
Case 3:20-cv-00533-SPM Document 82 Filed 07/26/21 Page 10 of 12 Page ID #1175


Administrative Review Board shall expedite processing of the grievance.” 20 ILL.

ADMIN. CODE §504.850(f).

      Though the Seventh Circuit requires strict adherence to the exhaustion

requirement, Dole, 438 F.3d at 809, an inmate is required to exhaust only those

administrative remedies that are available to him. 42 U.S.C. § 1997e(a).

Administrative remedies become “unavailable” to prisoners primarily when prison

officials fail to respond to a properly filed grievance or when prison officials’

“affirmative misconduct” thwarts a prisoner from exhausting. E.g., Lewis v.

Washington, 300 F.3d 829, 833 (7th Cir. 2002); Dole, 438 F.3d at 809.

                                  DISCUSSION

      This Court has evaluated the briefs as well as the arguments posed at the

evidentiary hearing. This Court finds that Hoskins has exhausted his administrative

remedies with respect to Counts 1 and 2; however, this Court also finds that Hoskins

has not exhausted his administrative remedies with respect to Count 3.

      This Court agrees that Hoskins completed the administrative review process

with respect to the three grievances dated September 3, 2019 as well as the one

grievance dated August 2, 2019 regarding the conditions of confinement in the R5

house as an ongoing condition from June 5, 2019 through September 17, 2019. Even

though the grievances were filed before the conclusion of the time-period, this Court

finds it was ongoing and continuing conduct that clearly lasted through his

incarceration in R5 and there was no need to file multiple, successive grievances for

the same conduct. See Turley v. Rednour, 729 F.3d 645, 650 (7th Cir. 2013).

      This Court next considers the time period of January 20, 2020 to February


                                   Page 10 of 12
Case 3:20-cv-00533-SPM Document 82 Filed 07/26/21 Page 11 of 12 Page ID #1176


2020 and whether Hoskins made efforts to exhaust his administrative remedies. At

the hearing, Hoskins testified that he had concerns about counselor Reid and whether

he was answering all of his grievances, so he claimed he sent the grievances directly

to the ARB and requested assistance and for them to forward his grievances to the

facility for review. These letters were provided to the Court and pre-date the filing of

this lawsuit. Many of the letters were file stamped “Received Administrative Review

Board” with dates in February 2020 and March of 2020 wherein Hoskins claims that

his grievances were not being handled by counselor Reid, which corroborates his

testimony at the evidentiary hearing. As such, this court finds sufficient evidence

find futility.

       Finally, with respect to the fire in the neighboring cell, this Court questions

why Hoskins sent the grievance to the ARB on September 8, 2019 instead of giving

to Samolinski. At the hearing, Hoskins testified that he had no concerns or issues

with Samolinski’s handling of his grievances and that Samolinski was his counselor

until September 17, 2019, so this Court does not believe that reaching out to the ARB

for assistance was necessary. As such, Hoskins did not exhaust all available

administrative remedies with respect to that particular grievance.

                                     DISPOSITION

       For the reasons stated above, the Motion for Summary Judgment (Doc. 58) is

GRANTED in part and DENIED in part. Count 4 is DISMISSED without

prejudice for failure to exhaust administrative remedies. Count 1 is divided into two

separate time periods. As such, the remaining claims are as follows:

        Count 1:    Eighth Amendment claims against Adams, Dennison,
                    Dudek, Groves, Hale, Harris, Heck, Kulich, Love, Meracle,

                                    Page 11 of 12
Case 3:20-cv-00533-SPM Document 82 Filed 07/26/21 Page 12 of 12 Page ID #1177


                   Mumbower, Petitjean, Swisher, Vandekerkhove, and Wall
                   for keeping Hoskins in unconstitutional conditions of
                   confinement: (a) from June 5, 2019 until September 17,
                   2019, and (b) from January 6, 2020 until February 6, 2020,
                   in R5 house.

      Count 2:     First Amendment claim against Adams, Dennison, Dudek,
                   Groves, Hale, Harris, Heck, Kulich, Love, Meracle,
                   Mumbower, Petitjean, Swisher, Vandekerkhove, and Wall
                   for keeping Hoskins in unconstitutional conditions of
                   confinement in R5 house in retaliation for filing lawsuits
                   and grievances.

      The stay on merits discovery is LIFTED and the parties can proceed with

discovery on the merits. A new scheduling order will be entered by separate order.


IT IS SO ORDERED.

DATED: July 26, 2021

                                             /s/ Stephen P. McGlynn_
                                             STEPHEN P. McGLYNN
                                             U.S. District Judge




                                   Page 12 of 12
